Title: To George Washington from Major Benjamin Tallmadge, 18 July 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Sir
						Bedford [N.Y.] July 18th 1780
					
					When I acknowledged your Excellency’s favour of the 11th inst. I informed that I should immediately ride Eastward on the business therein contained—I have accordingly given Directions for a Boat to cross as heretofore, & wrote to the C——s on the Subject. I expect to hear from them in a few days.
					I am informed (via L. Island) that an Express-Boat arrived at N.Y. on the 13th inst. from the W. Indies, announcing a compleat Victory obtained over the English fleet by the French in those Seas; in which action, it was said, the former lost 7 or 8 capital Ships.
					The Enemy are very busy collecting wood, forage &c. on L. Island. A Fleet of about 40 Sail are constantly passing & repassing the Sound transporting those Supplies. Within a week past not less than 100 Vessels have been loaded at Lloyd’s neck & Huntington with Wood, forage &c., & Sent to N.Y. I cannot but observe that great advantages might be derived to us, if a few Ships were immediately sent into the Sound. Large Quantities of forage, wood &c., now lying at the abovementioned places, might be saved, or destroyed. A Body of Troops are every day expected into Suffolk County from N.Y. to sweep off their Cattle, Provisions &c. Indeed the disaffected are constantly forwarding them to N.Y. from all Parts of the Island. It has been hinted to me, & as such I mention it to your Excellency, that a small body of Troops flung over upon L. Island, as soon as any of our Shipping appear in the Sound, would be of very great Service, as they would prevent the disaffected, & small Parties from driving Cattle &c. from Suffolk County to NY.—and in Case it should be thot proper to drive the Cattle Eastward, our

Friends would have some shew for putting their Cattle out of the way of the Enemy—Suffolk County, Your Excellency knows, is in our Interest, & would willingly assist us; but must have some more Colour for their Conduct like Compulsion, so long as we are not in force on the Island sufficient to protect them—If any plan of this kind should be tho’t on, I could mention sundry things, respecting the place of Landing on L. Island—Where it might be prudent to post small Detachments—or if it should be tho’t best to drive the Island, how far westward it would do to undertake it—Indeed I should be happy to serve in this or any other Expedition f⟨or which⟩ your Excellency should think me best qualif⟨ied⟩.
					The arrival of a Cork Fleet is hourly expected at N.Y. Indeed it is said one ship with Provision has arrived within a few days. I have the Honor to be, With the greatest Regard, Your Excellency’s most Obedt Hble Servt
					
						Benja. Tallmadge
					
				